UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-1343


TANYA ANUSIE-HOWARD,

                Plaintiff - Appellant,

          v.

WILLIAM TODD, Building Operations Supervisor; MICHAEL BAKER,
Field   Representative;   MIKE   EPPIG,  Senior   Operations
Supervisor;   ANTHONY   LEE;   BALTIMORE  COUNTY  BOARD   OF
EDUCATION,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:12-cv-00199-WDQ)


Submitted:   August 27, 2015                 Decided:   August 31, 2015


Before GREGORY, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tanya Anusie-Howard, Appellant Pro Se.   Adam Elliot Konstas,
Lisa Y. Settles, PESSIN KATZ LAW, P.A., Towson, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Tanya    Anusie-Howard     appeals     the    district   court’s     orders

denying relief on her claims alleging violations of the Family

Medical Leave Act.        We have reviewed the record, including the

district     court’s   opinions,      and   find     no   reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     Anusie-Howard v. Todd, No. 1:12-cv-00199-WDQ (D. Md.

Jan. 29, 2013, Nov. 18, 2013, and Feb. 26, 2015).                    We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials     before    this    court   and

argument would not aid the decisional process.



                                                                        AFFIRMED




                                       2